          Case 2:19-cr-00340-NBF Document 42 Filed 07/23/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                      v.                             Criminal No. 19-340

RAYMOND HAMMOND


                   GOVERNMENT’S SENTENCING MEMORANDUM

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Christy Criswell Wiegand, Assistant

United States Attorney for said District, and respectfully submits this Sentencing Memorandum to

the Court:


                                   I.     INTRODUCTION

       On March 19, 2020, Raymond Hammond entered a plea of guilty to the one-count

Indictment in this case, admitting to possession of a firearm and ammunition by a convicted felon.

The Court has scheduled sentencing in this matter for August 6, 2020. In advance of the sentencing

hearing, the United States submits this Memorandum, recommending a sentence within the United

States Sentencing Commission Guidelines (“Guidelines”) range of 37 to 46 months’

imprisonment, followed by 3 years of supervised release. For the reasons set forth below, the

United States submits that a term of imprisonment within the Guidelines range is an appropriate

and reasonable sentence in this case.

                           II.   THE SENTENCING GUIDELINES

       The United States Supreme Court has instructed that “district courts must begin their

[sentencing] analysis with the Guidelines and remain cognizant of them throughout the sentencing

process.” Peugh v. United States, 569 U.S. 530, 541 (2013) (quoting Gall v. United States, 552
                                                1
          Case 2:19-cr-00340-NBF Document 42 Filed 07/23/20 Page 2 of 5




U.S. 38, 50 n.6 (2007)). Sentencing decisions are to be “anchored by the Guidelines,” and

appellate courts may presume that guideline sentences are reasonable. Peugh, 569 U.S. at 541.

When considering a sentence outside of the Guideline range, the Court “must consider the extent

of the deviation and ensure that the justification is sufficiently compelling to support the degree of

the variance.” Id. (citing Gall, 552 U.S. at 50) (emphasis added). “For even though the Guidelines

are advisory rather than mandatory, they are . . . the product of careful study based on extensive

empirical evidence derived from the review of thousands of individual sentencing decisions.”

Gall, 552 U.S. at 46 (citing Rita v. United States, 551 U.S. 338, 349 (2007)).

                               III.    SECTION 3553 FACTORS

       The factors cited under Title 18, United States Code, Section 3553(a) support the United

States’ recommended sentence in this case.

       (1)     18 U.S.C. § 3553(a)(1) – The Nature and Circumstances of the Offense and the
               History and Characteristics of the Defendant

               a.      The Nature and Circumstances of the Offense

       Mr. Hammond’s conduct in this case is quite serious. On October 16, 2019, Mr. Hammond,

who was a convicted felon at the time, had a concealed, loaded firearm on his body after fleeing

from police during an attempted traffic stop. On that date, at approximately 2:34am, Pittsburgh

Police officers on routine patrol in the Homewood neighborhood of Pittsburgh saw a black Honda

Civic with an expired temporary registration. After officers activated their lights to make a traffic

stop of the Civic, the Civic drove away, and ultimately, the right front seat passenger, Raymond

Hammond, fled from the car on foot.

       Officers had to chase Hammond on foot, and while doing so, saw Hammond reaching for

his waistband, which in the officers’ training and experience, was consistent with carrying a

concealed weapon. Mr. Hammond repeatedly disobeyed officers’ commands to stop running and

                                                  2
            Case 2:19-cr-00340-NBF Document 42 Filed 07/23/20 Page 3 of 5




show his hands, and then actively resisted arrest. Ultimately, Mr. Hammond was able to be

arrested.

       While searching Raymond Hammond incident to his arrest, Officers recovered a Smith &

Wesson firearm, serial number HXA5919 with a loaded magazine and a live round in the chamber,

from inside the bottom of Hammond’s pants. The firearm had been reported stolen on September

7, 2019.

               b.      History and Characteristics of the Defendant

       Despite his relatively young age of 28 years old, Mr. Hammond has a significant criminal

history, including convictions for: possession with intent to deliver heroin and altering or

obliterating a mark of identification on a firearm (PSIR ¶ 31); possession of crack cocaine – two

convictions (PSIR ¶¶ 26, 28); possession of heroin, tampering with evidence, and possession of

drug paraphernalia (PSIR ¶ 29); disorderly conduct – multiple convictions (PSIR ¶ 27, 30); and

possession of drug paraphernalia (PSIR ¶ 32).

       In summary, the defendant’s offense conduct and criminal history support a Guidelines

range sentence in this case.

       (2)     18 U.S.C. § 3553(a)(2)(A) – The Need for the Sentence Imposed to Reflect the
               Seriousness of the Offense, Promote Respect for the Law and Provide Just
               Punishment for the Offense

       Imposition of a sentence within the Guidelines range is necessary in this case to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense. Firearms offenses threaten not only that safety of the individuals involved (the defendant,

responding police officers, etc.) in the offense, but also the community as a whole.




                                                 3
            Case 2:19-cr-00340-NBF Document 42 Filed 07/23/20 Page 4 of 5




        (3)     18 U.S.C. § 3553(a)(2)(B) & (C) – The Need for the Sentence Imposed to Afford
                Adequate Deterrence to Criminal Conduct and Protect the Public from
                Further Crimes of the Defendant

        Imposition of a Guidelines range sentence will address both general and specific

deterrence. A sentence within the Guidelines range should deter others from engaging in conduct

similar to Mr. Hammond’s. As to specific deterrence, Mr. Hammond appears to be undeterred by

his prior encounters with law enforcement, including a number of prior convictions.            The

government respectfully submits that a sentence within the Guidelines range, followed by a 3 year

term of supervised release, will ensure that Mr. Hammond spends a significant length of time under

the supervision of the federal judicial system and should deter Mr. Hammond from engaging in

future criminal conduct.

        (4)     18 U.S.C. § 3553(a)(3), (4) – The Kinds of Sentence and the Sentencing Range
                Established by the Guidelines

        The Presentence Report and this Court’s Tentative Findings accurately state the kinds of

sentence that are available and the applicable Guidelines range, and the United States submits that

a term of incarceration within the Guidelines range, followed by a 3 year term of supervised

release, is the appropriate disposition in this case.

        (5)     18 U.S.C. § 3553(a)(5) – Any Pertinent Policy Statement

        The United States is not aware of any policy statement that would call for a non-Guidelines

sentence.

        (6)     18 U.S.C. § 3553(a)(6) – The Need to Avoid Unwarranted Sentence Disparities

        Imposing a sentence within the Guidelines range would fulfill the goal of avoiding

unwarranted sentencing disparities among defendants with similar records who have been found

guilty of similar conduct.




                                                   4
          Case 2:19-cr-00340-NBF Document 42 Filed 07/23/20 Page 5 of 5




       (7)     18 U.S.C. § 3553(a)(7) – The Need to Provide Restitution to any Victims of the
               Offense

       Restitution is not applicable in this case.

                                     IV.     CONCLUSION

       WHEREFORE, for all of the foregoing reasons, the United States respectfully requests that

this Court impose a term of imprisonment within the Guidelines range of 37-46 months, followed

by a 3 year term of supervised release.


                                               Respectfully submitted,

                                               SCOTT W. BRADY
                                               United States Attorney


                                               s/ Christy C. Wiegand
                                               CHRISTY CRISWELL WIEGAND
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               700 Grant Street, Suite 4000
                                               Pittsburgh, PA 15219
                                               (412) 894-7452
                                               christy.wiegand@usdoj.gov
                                               MA ID No. 647903




                                                     5
